Exhibit 10.2



THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNLESS (A) THEY ARE REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT SUCH
PROPOSED SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION IS EXEMPT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

WARRANT AGREEMENT

           This Warrant Agreement ("Agreement") is entered into to be effective
as of the 30th day of December, 2012, (the "Original Issuance Date") between
Roundball LLC ("Holder"), and Hickok Incorporated, an Ohio corporation (the
"Company").

RECITALS

           A.           Holder has agreed to loan up to Two Hundred Fifty
Thousand Dollars ($250,000) to the Company pursuant to the terms of that certain
Convertible Loan Agreement dated December 30, 2011, as amendment by Amendment
No. 1 thereto dated as of even date herewith (the "Loan Agreement").

           B.           As partial consideration for the transactions
contemplated by the Loan Agreement, the Company desires to issue to Holder the
opportunity to acquire an interest in the Company by a warrant to purchase
shares of common stock of the Company subject to the terms of this Agreement.

AGREEMENT

         NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

         1.            Grant of Warrant.  For value received, the Company hereby
issues to Holder the right and warrant ("Warrant") to purchase, on the terms and
conditions set forth herein, from the Company up to, subject to adjustment as
provided herein, One Hundred Thousand (100,000) shares (the "Warrant Shares") of
the Class A Common Stock the Company, without par value ("Common Shares").  The
purchase price of a Warrant Share shall be $2.50 per share ("Exercise Price").

           2.           Exercise of Warrant.

                         (a)           Right to Exercise; Notice.  On the terms
and subject to the conditions of this Section 2, the holder hereof shall have
the right, at its option, to exercise this Warrant in whole or in part at any
time or from time to time during the Exercise Period, all as more fully
specified below.

                         (b)           Manner of Exercise; Issuance of Warrant
Shares.  To exercise this Warrant, Holder shall deliver to the Company (a) a
Notice of Exercise (substantially in the form of Exhibit A attached hereto) duly
executed by the holder hereof specifying the Warrant Shares to be purchased,
which shall be a whole number, (b) an amount equal to the aggregate Exercise
Price for all Warrant Shares as to which this Warrant is then being exercised,
and (c) this Warrant.  At the option of Holder, payment of the Exercise Price
shall be made (w) by wire transfer of funds to an account in a bank located in
the United States designated by the Company for such purpose, (x) by check
payable to the order of the Company, (y) by application of any Warrant Shares,
as provided below, or (z) by any combination of such methods.

                         (c)           Upon the exercise of this Warrant in
whole or in part, Holder may, at its option, submit to the Company written
instructions to apply any specified portion of the Warrant Shares issuable upon
such exercise in payment of the Exercise Price required upon such exercise, in
which case the Company will accept such specified portion of the Warrant Shares
(at a value per share equal to the then fair market value thereof (as shall be
reasonably determined in good faith by the Board of Directors without regard to
any discount in respect of minority interests, lack of marketability or similar
factors, which determination shall be conclusive absent manifest error), less,
in each case, the Exercise Price then in effect), in lieu of a like amount of
such cash payment.

                         (d)           Upon receipt of the items referred to in
Section 2(b), the Company shall, as promptly as practicable, and in any event
within five (5) days thereafter, cause to be issued and delivered to Holder, a
certificate or certificates representing the Warrant Shares specified in the
Notice of Exercise (but not exceeding the maximum number thereof issuable upon
exercise of this Warrant) minus the Warrant Shares, if any, applied in payment
of the Exercise Price.  Such certificates shall be registered in the name of
Holder (or its nominee) or in the name of such transferee, as the case may be.

                         (e)           If this Warrant is exercised in part, the
Company shall, at the time of delivery of such certificate or certificates,
issue and deliver to Holder or the transferee so designated in the Notice of
Exercise, a new Warrant evidencing the right of the holder hereof or such
transferee to purchase at the Exercise Price then in effect the Warrant Shares
for which this Warrant shall not have been exercised, and this Warrant shall be
canceled.

           3.            Partial Exercise.  This Warrant may be exercised in
part, and Holder shall be entitled to receive a new Warrant with the same terms
and conditions, which shall be dated as of the Original Issuance Date, covering
the number of Warrant Shares in respect of which this Warrant shall not have
been exercised.

           4.            Expiration.  This Warrant shall expire at the close of
business on the third (3rd) anniversary of the date hereof (the "Expiration
Date") and shall be void thereafter.

           5.            Adjustment of Exercise Price and Common Shares Subject
to Warrant.  The Exercise Price and the number of Common Shares subject to the
Warrant shall be subject to adjustment from time to time as set forth in this
Section 5.

                         (a)           Dividends, Splits, Etc. If the Company
declares or pays a dividend or distribution on the outstanding Common Shares
payable in Common Shares or other securities or property (other than cash), then
upon exercise of this Warrant, for each Common Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property which Holder would have received had Holder owned the
Common Shares of record as of the date the dividend or distribution occurred. 
If the Issuer subdivides the outstanding Common Shares by reclassification or
otherwise into a greater number of Common Shares, the number of Common Shares
purchasable hereunder shall be proportionately increased and the Warrant Price
shall be proportionately decreased.  If the outstanding Common Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of Common Shares, the Warrant Price shall be proportionately increased and the
number of Common Shares shall be proportionately decreased.

                         (b)           Reclassification, Exchange, Combinations
or Substitution.  Upon any event whereby all of the outstanding Common Shares of
the class are reclassified, exchanged, combined, substituted, or replaced for,
into, with or by Company securities of a different class and/or series, then
from and after the consummation of such event, this Warrant will be exercisable
for the number, class and series of Company securities that Holder would have
received had the Warrant Shares been outstanding on and as of the consummation
of such event, and subject to further adjustment thereafter from time to time in
accordance with the provisions of this Warrant.  The provisions of this Section
5(b) shall similarly apply to successive reclassifications, exchanges,
combinations, substitutions, replacements or other similar events.

           6.          Continuation of Term.  Upon any reorganization,
reclassification, consolidation, merger, transfer, or dissolution following any
such transfer,  this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the equity interests and other securities
and property receivable on the exercise of this Warrant after the consummation
of such reorganization, reclassification, consolidation, or merger or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any such equity interests, including, in
the case of any such transfer, the person acquiring all or substantially all of
the properties or assets of the Company, whether or not such person  has
expressly assumed the terms of this Warrant.

           7.          Shares Reserved.  The Company covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company shall, at all times, have authorized and reserved for the
purpose of issuance or transfer on exercise of the Warrant a sufficient number
of the Common Shares subject to this Warrant to provide for its exercise free of
all preemptive or similar rights therein.

           8.          Validity of Securities.  The Warrant Shares issued
pursuant to this Warrant will be validly issued and free and clear of all taxes,
liens, and encumbrances, other than the transfer and other restrictions set
forth in this Agreement.

           9.          Delivery of Certificates.  As soon as practicable after
any exercise of the Warrant, and in any event within ten (10) days thereafter,
the Company at its expense will cause to be issued in the name of and delivered
to Holder a certificate or certificates representing the number of Common Shares
to which Holder is entitled on such exercise.

           10.          Nontransferability.  Without the written consent of the
Company, this Warrant shall not be transferable other than (a) to a successor or
an affiliate of Holder or (b) transfers made following the occurrence of an
Event of Default as such term is defined in the Note.  This Agreement shall be
binding upon and enforceable against any person who is a permitted transferee of
the Warrant pursuant to the first sentence of this Section.

           11.          Rights of Holder.  Prior to exercise of this Warrant,
Holder shall not be entitled to any rights as a shareholder or a member, as the
case may be, with respect to the Warrant Shares, including (without limitation)
the right to vote such Warrant Shares or receive dividends or distributions
thereon, as the case may be.

          12.         Performance of the Warrant.  The Company will not, by
amendment of its Articles of Incorporation or Code of Regulations or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder under this Warrant.

          13.          Loss, Theft, Destruction, or Mutilation.  Upon receipt of
evidence satisfactory to the Company of the ownership and subsequent loss,
theft, destruction, or mutilation of this Warrant, the Company will execute and
deliver, in lieu thereof, a new warrant with the same terms and conditions.  In
the case of loss, theft, or destruction, Holder will indemnify the Company to
the Company's reasonable satisfaction, and in the case of mutilation, Holder
will surrender the mutilated Warrant for cancellation upon receipt of the
replacement warrant.

          14.          Compliance with Legal Requirements.  Holder, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired solely for Holder's own account
and not as a nominee for any other party, and for investment, and that Holder
will not offer, sell or otherwise dispose of this Warrant or any of the Warrant
Shares to be issued upon exercise hereof except pursuant to sales registered
under the Act or under such other circumstances that will not result in a
violation of the Act or any state securities laws.  This Warrant and all of the
Warrant Shares issued upon exercise hereof shall be stamped or imprinted with a
legend in substantially the form set forth at the beginning of this Warrant.

           15.          Notice of Company Events.  In the event that, during the
term of the Warrant,  the Company does any of the following:

                         (a)           takes a record of the holders of any
class or kind of equity for the purpose of determining the holders thereof who
are entitled to receive any dividend or distribution, or any right to subscribe
for, purchase, or otherwise acquire any equity or other securities or property;
or

                         (b)           causes a capital reorganization of the
Company, any reclassification or recapitalization of the equity interests or any
transfer of all or substantially all of the assets of the Company or a merger or
similar reorganization of the Company; or

                         (c)           causes any voluntary or involuntary
dissolution, liquidation, or winding-up of the Company;

the Company will mail or cause to be mailed to Holder a notice specifying (i)
the date of any of the foregoing actions, (ii) the amount and character of such
dividend, distribution or right, (iii) the time, if any is fixed, as of which
Holder shall be entitled to exchange its equity interests for the exchange
equity interests, securities, or other property, and (iv) the amount and
character of any equity interests, or rights or options with respect thereto,
proposed to be delivered, issued or granted, the date of such proposed delivery,
issue or grant, and the persons or class of persons to whom such proposed
delivery, issue or grant is to be made.  The Company shall mail such notice at
least ten (10) business days prior to the date specified in such notice for the
action to be taken.

           16.          Remedies.  The Company stipulates that the remedies at
law of Holder in the event of any default or threatened default by the Company
in the performance of or compliance with any of the terms of this Warrant are
not and will not be adequate and that such terms may be specifically enforced by
a decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

           17.          Representations and Warranties of the Company.  The
Company represents and warrants to the Holder as follows:

                         (a)           The Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
the Company now conducts its business and as it proposes to conduct it in the
future.

                         (b)           The Company has taken, and its officers
and directors have taken, all corporate action necessary for the authorization,
execution, and delivery of this Warrant and for the performance of all
obligations of the Company under this Warrant.  This Warrant, when executed and
delivered by the Company shall constitute the legal, valid, and binding
obligation of the Company, enforceable in accordance with its terms.  The
Company has obtained all consents, approvals, orders, and authorizations of any
governmental authority which may be required of the Company in connection with
the execution, delivery, and performance of this Warrant.

                         (c)           The issue and delivery by the Company of
the Warrant and the issue and delivery of the Warrant Shares upon exercise of
the Warrant do not and will not (i) violate any provision of law or regulations
applicable to the Company, the charter or other governing documents of the
Company, code of regulations, if any, or any order, judgment, or decree of any
court or other agency of government binding on the Company, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material contractual obligation of the Company, or (iii)
require any approval of stockholders, members or manager of the Company, or any
approval or consent of any person under any contractual obligation which is
binding on the Company.

                         (d)           Subject to the accuracy of the
representations and warranties of the Holder set forth below, the issuance of
this Warrant and the issuance of the Warrant Shares upon exercise of this
Warrant are exempt from the registration requirements of the 1933 Act and from
the securities laws or regulations of any applicable jurisdiction.  Neither the
Company nor any agent acting for the Company has offered the Warrant or any
other equity or debt securities of the Company for sale or solicited any offers
to buy the Warrant or any other equity or debt securities of the Company in such
a manner that would cause the offer, issuance, or sale of the Warrant to violate
the provisions of the 1933 Act or any securities laws or regulations of any
applicable jurisdiction.

           18.          Representations and Warranties of the Holder.  The
Holder represents and warrants to the Company as follows:

                         (a)           Purchase for Own Account.  This Warrant
and the securities to be acquired upon exercise of this Warrant by Holder are
being acquired for investment for Holder's account, not as a nominee or agent,
and not with a view to the public resale or distribution within the meaning of
the Act.  Holder also represents that it has not been formed for the specific
purpose of acquiring this Warrant or the Units.

                         (b)           Disclosure of Information.  Holder is
aware of the Issuer's business affairs and financial condition and has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities, including without
limitation all information set forth in Section 6.4 of the Loan Agreement. 
Holder further has had an opportunity to ask questions and receive answers from
the Issuer regarding the terms and conditions of the offering of this Warrant
and its underlying securities and to obtain additional information (to the
extent the Issuer possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
Holder or to which Holder has access.

                         (c)           Investment Experience.  Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  Holder has experience as an investor in securities
of companies in the development stage and acknowledges that Holder can bear the
economic risk of such Holder's investment in this Warrant and its underlying
securities and has such knowledge and experience in financial or business
matters that Holder is capable of evaluating the merits and risks of its
investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Issuer and certain of its
officers, directors or controlling persons of a nature and duration that enables
Holder to be aware of the character, business acumen and financial circumstances
of such persons.

                         (d)           Accredited Investor Status.  Holder is an
"accredited investor" within the meaning of Regulation D promulgated under the
Act.

                         (e)           The Act.  Holder understands that this
Warrant and the Units issuable upon exercise hereof have not been registered
under the Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder's
investment intent as expressed herein.  Holder understands that this Warrant and
the Units issued upon any exercise hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

           19.          Governing Law; Venue.  All terms of and rights created
under this Agreement shall be governed by and construed in accordance with the
law of the State of Ohio without reference to its conflicts of laws rules.  Any
action, suit or proceeding at law, in equity or otherwise which in any way
arises out of or relates to this Agreement shall be brought only in a state or
federal court of competent jurisdiction located in Cuyahoga County, Ohio, and
all objections to personal jurisdiction and venue in any action, suit or
proceeding so commenced are hereby expressly waived by the parties hereto.

           20.          Notices.  All notices, requests, demands, and other
communications pursuant to this Agreement shall be in writing and shall be
deemed to have been given if personally delivered, telexed or telecopied,
electronically mailed, or, if mailed by U. S. mail, when received by, the other
party at the following addresses (or at such other address as shall be given in
writing by either party to the other):

 

  If to the Company, to:    Hickok Incorporated
10514 Dupont Avenue
Cleveland, Ohio 44106     Attention:     Robert L. Bauman, President and Chief
Executive Officer         If to Holder:  Roundball LLC
1660 West 2nd Street, Suite 1100
Cleveland, Ohio 44113-1448     Attention:     Frederick N. Widen

 

           21.           Taxes; Expenses.  The Company will pay any applicable
transfer taxes and other expenses incurred with respect to the issue of this
Warrant or the issue of the Warrant Shares upon exercise of this Warrant.

           22.           Amendments and Waivers.  This Agreement may be amended
and any provision hereof may be waived only by a writing signed by both
parties.  The failure of either party to insist upon performance of any of the
terms, covenants, and conditions of this Agreement in any one or more instances
shall not be construed as a waiver or relinquishment of any such terms,
covenants, and conditions, but the same shall be and remain in full force and
effect.  The express waiver by either party of any provision, condition, or
requirement of this Agreement shall not constitute a waiver of any future
obligation to comply with such provision, condition, or requirement.

           23.           Entire Agreement.  This Agreement and the Note sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements, and understandings of any kind or
nature.

           24.           Severability.  In the event that any provision of this
Agreement is declared illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid, and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected by this
Agreement.

           25.           Binding Effect.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
successors and assigns.

           26.           Headings.  The headings preceding the text of the
sections hereof are inserted solely for convenience of reference and shall
neither constitute a part of this Agreement, nor affect its meaning,
construction, or effect.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  HICKOK INCORPORATED   By:     /s/ Robert L. Bauman   Its:     President and
CEO              ROUNDBALL, LLC   By:     /s/ Steven Rosen           Its:    
Manager                              

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




EXHIBIT A

Subscription Form

To: ___________________                               Date: ___________________

           The undersigned hereby subscribes for __________ Common Shares
covered by this Warrant.  The certificate(s) for such Common Shares (if
certificated) shall be issued in the name of the undersigned or as otherwise
indicated below.

           The undersigned hereby represents and warrants that the undersigned
is acquiring such ownership interest for its own account for investment purposes
only, and not for resale or with a view to distribution of such ownership
interest or any part thereof.

Signature: Name of Registration: Mailing Address:

 

 

 

 

 

 